DETAILED ACTION

Remarks

Applicant's request for entry into AFCP 2.0 is acknowledged. 
In relation to claims 1, 8, 15, the Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration does not overcome all of the rejections in the most recent final Office action. In particular, the interview summary touched on the following:
During the After Final remarks, Applicants argue that the cited prior of record fails to disclose the amended claimed features (i) “determining a current time point and determining a list of application launched at a historical time point the same as the current time point in the target interface” and (ii) “determining an application with a highest launching frequency in the list and an application with the highest preloading priority”. 
As an initial note, it is unclear to the Office whether the amended claims comply with the written description because the remarks fail to provide support from the specification for the currently amended claims. As such, further consideration must be required to determine written description eligibility.
In addition, the amended claims are also unclear under 35 U.S.C. § 112 because the claims recite the term “the same” that first, lacks an antecedent basis and secondly it provides no clarity of its context usage as it related expressions of “historical time point” and “current time point”. 
   

	Lastly, in relation to 35 U.S.C. § 103, the Office submits that the prior art discloses the claimed amended feature. In particular, as it relates to (i). ¶ 0074 of Bilal states that “In this example, from time=00:00 until 14:20 (the Current Time of the example), there are a number of cases (Case1, .  . . , Case 9) that are considered by the present system.  These cases may represent periods of overlapping time (e.g., Case1 and Case2, etc.)--or they may be non-overlapping, as desired.  Each Case may commence upon some signal--e.g., the activation and/or use of an app (e.g., that moves an app from suspended to running).  In this example, it may be seen that last Case is the current situation (and as shown in hatching) and Cases1-9 represent historic entries.”, ¶ 008, abstract)) Therefore, clearly Bilal discloses the teaching in (i)

	Regarding (ii), Bilal discloses the following:

[0078] (5) Switch Rate Predictor 
 
[0079] In this embodiment, it may be possible to provide a model based on 
individual and/or community data that uses possibly generic attributes like 
switch frequency and time in the app to make its predictions. 
 
[0080] In reference to FIGS. 7 and 8, one rate predictor may operate on app 
switches.  Such a rate predictor may iterate over and/or consider all app 
switches in the history and maintain a variety of information--e.g., Rate 
Counts and Durations.  Rate counts and durations may be divided into classes, 

times of day. 
 
 

[0083] Once the present system has processed the application switches, the 
present system may classify the current situation.  The present system may then 
assign weights to each class and compute the weighted sum--e.g., of (Rate 
Count)/(Duration) for each class.  This gives the present system a final rate 
which may then be converted into a probability. 

[0084] In one embodiment, the rate predictor attempts to estimate the 
probability that an event of interest (say, e.g., the user switching to the 
browser application) will occur within some interval .delta.  of the current 
time t. That is, to answer the question "what is the probability that the event 
will happen between time t and t+.delta.?" If the predictor know that, on 
average, the event happens at a rate of .lamda.  events per unit time, this 
probability can be computed as p=1-e.sup.-.delta..lamda..  The predictor may 
therefore focus on estimating the rate .lamda.  of the event at each time. 

 
[0086] Suppose the predictor knows that the rate may have different contexts.  
For example, suppose the rate is different on different days of the week.  
Then, if t="13:21.02, Friday, May 31, 2013" it may be possible to use: 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AUREL PRIFTI/           Primary Examiner, Art Unit 2186                                  

                                                                                                                                                           
Aurel Prifti
Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

 HYPERLINK "mailto:aurel.prifti@uspto.gov" aurel.prifti@uspto.gov